 1                                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT
 9                                     CENTRAL DISTRICT OF CALIFORNIA
10
     STEVEN SLATE,                                        CASE NO.: 8:18-cv-00906-FMO-AFM
11
12                        Plaintiff,                      ORDER GRANTING
                                                          STIPULATION [18] TO DISMISS
13                                                        PURSUANT TO Fed. R. Civ. P.
                    vs.                                   41(a)(1)(A)(ii)
14
                                                          Complaint Filed:        May 25, 2018
15 MS SERVICES, LLC,
                                                          Hon. Fernando M. Olguin
16
                          Defendant.
17
18
19                  Having considered the parties’ Stipulation to Dismiss, the above-entitled action is

20 hereby dismissed, with prejudice. Each party shall bear its own costs and expenses.
21                  IT IS SO ORDERED.
22
23 Dated: December 20, 2018                                    /s/
                                                    Hon. Fernando M. Olguin
24
                                                    UNITED STATES DISTRICT JUDGE
25
26
27
28
     {00105795;1}                                         1
                                                                                        ORDER GRANTING
                                                                                  STIPULATION TO DISMISS CASE
                                                                                 CASE NO. 8:18-cv-00906-FMO-AFM
